Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Campbell on March 30, 2021.

The application has been amended as follows: 
Claims 1, 13 and 20 have been amended to read as follows:

1.	(Currently Amended) A bathing system, comprising:		a vessel for accommodating a user, the vessel comprising an inlet;		an air blower fluidly coupled to the inlet by a conduit, wherein the air blower is configured to provide a flow of air to the conduit; and		a steam generator fluidly coupled to the conduit upstream of the inlet, wherein the steam generator is configured to provide steam to the conduit to combine directly with the flow of air so as to create a mixture of only steam and air in the conduit;
wherein the air blower is further configured to direct the mixture of only steam and air to the inlet.
13.	(Currently Amended) A bathing system, comprising:		a bathtub comprising a vessel for accommodating a user, the vessel comprising an inlet;only steam and air at the connector;
wherein the air blower is further configured to direct the mixture of only steam and air to the inlet.
20. 	(Currently Amended) A method of controlling a bathing system, comprising:		receiving, by a controller, a signal from a sensor that indicates a water level in a bathtub of the bathing system, the bathtub comprising a vessel for accommodating a user;
providing, in response to the signal, a flow of air from an air blower to a conduit, wherein the conduit is coupled to an inlet of the vessel;		providing, in response to the signal, steam from a steam generator to the conduit to combine directly with the flow of air so as to create a mixture of only steam and air, wherein the steam generator is fluidly coupled to the conduit between the inlet and the air blower; and
directing, by the air blower, the mixture of only steam and air to the inlet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The above amendments have overcome the prior art rejection where only steam and air is being directed to the inlet of a bathing vessel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN N NGUYEN/Primary Examiner, Art Unit 3754